Citation Nr: 0621958	
Decision Date: 07/24/06    Archive Date: 08/10/06

DOCKET NO.  99-08 888A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel




INTRODUCTION

The veteran had active military service from December 1984 to 
November 1990 and from February 1991 to March 1991.  

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from a July 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  Thereafter, the VA RO in Philadelphia, Pennsylvania 
assumed jurisdiction in this matter.   

In August 2003, the Board remanded the case to the RO for 
further development.  The case was recently returned to the 
Board and in June 2006, the undersigned Veterans Law Judge 
granted the representative's motion to advance the appeal on 
the Board's docket.  38 C.F.R. § 20.900(c).  

The representative recently moved under section 20.1304 to 
have additional evidence entered into the record.  The record 
shows that the evidence was received within 90 days after the 
notice of transfer of the case to the Board.  Therefore, the 
submission of the evidence is within the period established 
in section 20.1304(a) and a motion is not necessary.  
Furthermore, the Board notes the representative waived 
initial RO consideration of the evidence.


FINDING OF FACT

The competent and probative medical evidence does not 
satisfactorily dissociate the onset of the veteran's chronic 
psychiatric disorder, currently diagnosed as bipolar 
disorder, from her active military service.




CONCLUSION OF LAW

An acquired psychiatric disorder, diagnosed as bipolar 
disorder, was incurred in active military service.  
38 U.S.C.A. §§ 1110, 1111, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2005). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify & Assist

The VCAA redefines VA obligations with respect to notice and 
duty to assist.  Regulations implementing the VCAA were 
issued in August 2001.  See 38 C.F.R. §§ 3.102, 3.159 
(2005).  The VCAA is applicable to this appeal.  
The VCAA requires that VA notify the claimant and the 
claimant's representative of any information and medical or 
lay evidence, not previously provided to the Secretary, that 
is necessary to substantiate the claim.  VA must also advise 
a claimant as to which evidence the claimant must supply and 
which evidence VA will obtain on his or her behalf, and 
provide any evidence in the claimant's possession that 
pertains to the claim.  See 38 U.S.C.A. § 5103 (West 2002); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In August 2001, VA issued regulations to implement the VCAA.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

In the decision below, the Board has granted the appellant's 
claim for service connection for an acquired psychiatric 
disorder.  The claim being granted in full, regardless of 
whether the requirements of the VCAA have been met in this 
case, no harm or prejudice to the appellant has resulted.  
See, e.g., Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.  
The RO correspondence date in May 2006 also provided the 
veteran with additional information regarding the initial 
rating and effective date elements of a claim.  See Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).


Analysis

Turning to the merits of the claim, the law provides that 
service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2005).  In addition, certain chronic diseases, including 
psychoses, may be presumed to have been incurred during 
service if the disorder becomes manifest to a compensable 
degree within one year of separation from active duty. 38 
U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2005).  Alternatively, service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d).  A preexisting injury or disease will be 
considered to have been aggravated by active service, where 
there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306(a) (2005).  

In order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  
Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of evidence of record in its 
whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); see 
Elkins v. Gober, 229 F. 3d 1369 (Fed. Cir. 2000); Madden v. 
Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases cited 
therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); 
Hensley v. Brown, 5 Vet. App. 155, 161 (1993).

In determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(1999) (Observing that in a case where the claimant was also 
a physician, and therefore a medical expert, the Board could 
consider the appellant's own personal interest; citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that while interest in the outcome of a proceeding "may 
affect the credibility of testimony it does not affect the 
competency to testify." (citations omitted).

The record shows that the veteran supported her initial claim 
in January 1998 for depression/bipolar disorder with records 
of private psychiatric treatment beginning late in 1995 in 
addition to service medical records and a record of earlier 
medical treatment.  The record of preservice medical 
treatment that was included with her service medical records 
was unremarkable for any psychiatric evaluation, or history 
or complaints referable to a psychiatric disorder. 

The veteran's service medical records show the medical 
examination in July 1984 for enlistment 1984 found a normal 
psychiatric clinical evaluation, and there was with no 
history of nervous trouble of any sort.  A medical 
examination in March 1986 showed a normal psychiatric status.  
A clinical record entry in mid 1988 referred to anxiety, 
without further elaboration.  Late in 1988 the veteran was 
seen after an overdose of Motrin and it was reported that she 
was depressed over pregnancy.  She had a psychiatric 
interview that noted her mental stats had cleared.  The 
report of a hospitalization in mid 1989 shows an initial 
psychiatric evaluation referred to a chaotic childhood, and 
noted that a decrease in job performance, sleep and appetite 
difficulty warranted a psychiatric work-up.  At that time the 
diagnostic impression included major depression and 
dysthymia, somatization disorder and alcohol dependence, with 
major depression and somatoform disorder to be ruled out.  
The final psychiatric diagnosis was adjustment disorder with 
depressed mood, sub chronic, manifested by depression and 
increased alcohol abuse, with minimal impairment.  A 
subsequent hospitalization later in 1989 had no reference to 
a psychiatric disability.  The separation medical examination 
in October 1990 showed a normal psychiatric status.  There 
was a history of frequent trouble sleeping, depression and 
nervous trouble that the examiner's elaboration related to 
treatment for depression in 1988 and 1989.  A current mental 
status evaluation was reported as showing no significant 
mental illness.

The record of private psychiatric treatment she received from 
late in 1995 noted a history of psychiatric hospitalization 
beginning in 1989 during military service, although she was 
not clear about the details according to the initial report.  
She stated she was angry and depressed since June 1995 and 
had sought help previously in May 1994, but did not follow 
through with treatment.  Other reports noted an arrest about 
there years earlier for aggravated assault, but without 
specifics.  She was initially diagnosed with a parent child 
relationship problem and rule out depressive disorder not 
otherwise specified.  The diagnosis was changed to bipolar 
disorder and rule out adult attention deficit disorder early 
in 1997, with bipolar affective disorder reported in August 
1997.  

A VA examiner in February 1998 also reported bipolar disorder 
and stated that the claims file and available records were 
reviewed.  The veteran recalled feeling depressed in high 
school and recalled what was described as a traumatic 
childhood.  She recalled that she began to experience 
significant depression in the military service and her first 
"manic episode".  She related that she was hospitalized for 
a month for depression that she asked for a discharge when 
she felt stress overwhelming her. She also recalled having 
been in an anger management program in the early 1990's and 
in counseling since 1993.  The examiner reported being unable 
to find documentation of the veteran's psychiatric 
hospitalization in the military service, which she reported 
as her first and only psychiatric hospitalization.  

The bipolar disorder diagnosis appears consistently in 
current VA outpatient reports and the record of several 
psychiatric hospitalizations beginning with her admission 
from September to October 1998.  The record was supplemented 
with several lay statements that recalled her difficulties 
during military service.  Her RO hearing testimony was 
consistent with the history as recorded on the initial VA 
psychiatric evaluation and elsewhere in the record.

A VA examiner in April 2004, a psychologist, reviewed the 
record and interviewed the veteran, in reporting the 
diagnosis of bipolar disorder, Type 1.  The examiner stated 
the medical records in the claims file indicated the veteran 
did not exhibit symptoms of manic or hypomanic episodes or 
document that she sought treatment for such episodes.  The 
examiner stated that the onset of the disorder appeared to 
have occurred after her military service.  The examiner felt 
her long history of depression predated military service and 
that it was likely a function of long standing 
characterological features and the diagnosis of personality 
disorder was consistent with her premilitary history.  The 
examiner stated there was no evidence in the record that the 
bipolar disorder was directly related to any incident of 
military service or that her symptom presentation reflected a 
normal progression of the later diagnosed bipolar disorder.   

A VA treating team psychiatrist reported in 2004 that based 
on a review of the veteran's history in the Army her current 
bipolar condition was likely related to the military 
environment based on work and psychosocial stresses that were 
identified in the physician's statement.  The physician 
stated that there was a possibility the veteran may have been 
misdiagnosed in the Army.  A second report dated in May 2006 
was supplemented with copies of pertinent service medical 
records.  The treating psychiatrist concluded the veteran's 
bipolar disorder started on active duty, that she exhibited 
definite symptoms during a hospitalization in 1989, and that 
it was likely misdiagnosed during military service.  This led 
to aggravation from lack of treatment and was a factor in her 
hardship discharge.

Initially, the Board notes that every veteran shall be taken 
to have been in sound condition when examined, accepted, and 
enrolled for service, except as to defects, infirmities, or 
disorders noted at the time of the examination, acceptance, 
and enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  38 U.S.C.A. § 1111.  To rebut the presumption of 
sound condition under section 1111 for conditions not noted 
at entrance to service, VA must show by clear and 
unmistakable evidence both that the disease or injury existed 
prior to service and that the disease or injury was not 
aggravated by service.  VAOPGCPREC 3-03 (July 16, 2003).  The 
record simply does not include the required evidence to rebut 
the presumption of soundness as to an acquired psychiatric 
disability.  The VA psychiatrist reporting in 2006 referred 
to aggravation in the context of increased severity of the 
psychiatric disability that was a result of misdiagnosis of a 
disorder, which the examiner concluded had its onset during 
military service.  See, e.g., Lee v. Brown, 10 Vet. App. 336, 
339 (1997). 

The Board must assess the weight and credibility to be given 
to the evidence.  Sanden v. Derwinski, 2 Vet. App. 97, 101 
(1992).  As with any piece of evidence, the credibility and 
weight to be attached to an opinion is an adjudication 
determination.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  The Board has "the authority to discount the weight 
and probity of evidence in the light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 
1997); Wood v. Derwinski, 1 Vet. App. 190 (1991).  

The Board must point out that it is the obligation of VA to 
render a decision which grants every benefit that can be 
supported in law while protecting the interests of the 
Government, with due consideration to the policy of the 
Department of Veterans Affairs to administer the law under a 
broad and liberal interpretation consistent with the facts in 
each individual case.  38 C.F.R. §§ 3.103, 3.303(a).  The 
benefit of the doubt doctrine is applicable where, as here, 
the competent evidence is in approximate balance regarding 
service inception of an acquired psychiatric disorder.  38 
U.S.C.A. § 5107; Ferguson v. Principi, 273 F.3d 1072, 1076 
(Fed. Cir. 2001); Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  It is 
on this basis, that the Board finds the record supports the 
claim of service connection for bipolar disorder.  

The record contains opposing competent psychiatric opinions 
from VA examiners in 2004 and 2006.  An earlier opinion in 
1998 did not contain the required specificity on the ultimate 
question of service connection.  Regarding the opinion in 
2004, the VA examiner's review was not constrained or limited 
in being asked to state whether the veteran's psychiatric 
disability was related to military service.  The examiner had 
expertise in psychiatry and the opinion relied on a review of 
the record to support the opinion against service connection 
for bipolar disorder.  See, e.g., Colayong v. West, 12 Vet. 
App. 524, 535 (1999); Bielby v. Brown, 7 Vet. App. 260, 268-
69 (1994); Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  

In response, a VA treating team psychiatrist in 2006 
challenged the specific conclusions with a medical opinion 
based on a review of relevant records.  See Wray v. Brown, 7 
Vet. App. 488, 492-93 (1995); Davis v. West, 13 Vet. App. 
178, 185 (1999) and Struck v. Brown, 9 Vet. App. 145, 155 
(1996).  This opinion is entitled to substantial weight as it 
was based on a review of relevant records and not solely 
grounded in the veteran's self-reported history.  See, e.g., 
Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994); see also 
Grover v. West, 12 Vet. App. 109, 112 (1999), affirming 
LeShore v. Brown, 8 Vet. App. 406 (1995), holding that self-
reported history unenhanced by additional comment from an 
examiner or review of relevant records does not constitute 
competent medical evidence.  See e.g., Bloom v. West, 12 Vet. 
App. 185, 187 (1999) (speculative medical opinion cannot 
establish in-service medical nexus without supporting 
clinical data or other rationale to provide the degree of 
certainty required for medical nexus evidence).  See, e.g., 
Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  The treating 
team psychiatrist appeared to have annotated crucial 
information from the service medical records to conclude that 
it was probable, i.e., "likely" rather than possible that 
the veteran's psychiatric disorder was misdiagnosed during 
military service.  Furthermore, the physician had been 
involved in the veteran's treatment for several years and had 
offered an opinion in 2004 supporting the claim.  However, 
the more recent opinion referred to specific information from 
service medical records to raise the likelihood of 
misdiagnosis in service from possible to probable, which adds 
substantial weight to the opinion and removes it from the 
realm of speculation.  

Under the circumstances, the Board finds that the evidence 
supports the claim of entitlement to service connection for a 
psychiatric disability, diagnosed as bipolar disorder, as the 
evidence does not preponderate against the claim.  





ORDER

Service connection for an acquired psychiatric disorder is 
granted.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


